DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, DROESBEKE et al. (US Patent Application Publication 20160118745 A1) teaches: “an electrical connector (see figures 1A-1B) assembly, comprising: a receptacle connector (seen in figure 2A-2C) and a plug connector 3 makeable with each other at least in a front-to-back direction (see figures 1A-1B), the receptacle connector (seen in figure 2A-2C) for mounting to a printed circuit board (see paragraph [0034-0035]), including: an isolative receptacle housing 4 having a base (along 11) extending along a transverse direction (see figures 1A-1B) perpendicular to the front-to-back direction (see figures 1A-1B), and a pair of side arms (along 12 and 13) extending forwardly from two opposite ends of the base (along 11) in the front-to-back direction (see figures 1A-1B) and spaced from each other in said transverse direction (see figures 1A-1B), a receiving space 5 formed among the base (along 11) and the pair of side arms (along 12 and 13); a plurality of receptacle contacts 7 retained in the base (along 11) of the receptacle housing 4; the plug connector 3 including: an isolative plug housing 36 with a front face 9 and two opposite side faces (along 82 and 83); a plurality 
However, DROESBEKE fails to provide, teach or suggest: a pair of deflectable metal latches retained to the corresponding side arms with corresponding locking heads extending into the receiving space; a pair of immovable metal locking pieces located around upon the two opposite side faces of the plug housing, each of locking piece forming a Page 2 of 9Appl. No. 16/908,629 Amdt. Dated Dec. 2, 2021 Reply to Office Action of Sep. 2, 2021 locking protrusion with opposite guiding face and locking face, and the locking faces of the locking pieces of the plug connector engage the locking heads of the corresponding latches of the receptacle connector in a metal-to-metal relation.
Claims 2-10 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 11, DROESBEKE et al. (US Patent Application Publication 20160118745 A1) teaches: “a receptacle connector (seen in figure 2A-2C), for mounting to a printed circuit board (see paragraph [0034-0035]) and mating with a plug connector 3 having a pair of immoveable locking protrusions (76, see paragraph [0063]) on two sides, comprising: an isolative receptacle housing 4 having a base (along 11) extending along a transverse direction (see figures 1A-1B) perpendicular to the front-to-back direction (see figures 1A-1B), and a pair of side arms (along 12 and 13) extending forwardly from two opposite ends of the base (along 11) in the front-to-back direction (see figures 1A-1B) and spaced from each other in said transverse direction (see figures 1A-1B), a receiving space 5 formed among the base (along 11) and the pair of side arms 
However, DROESBEKE fails to provide, teach or suggest: a pair of deflectable metal latches retained to the corresponding side arms with corresponding locking heads extending into the receiving space in the transverse direction for engagement with the locking protrusions in the front-to-back direction during mating.
Claims 12-15 and 20 are dependent on claim 11 and are therefore allowable for the same reasons.  
As per claim 16, DROESBEKE et al. (US Patent Application Publication 20160118745 A1) teaches: “a plug connector 3, for mating with a receptacle connector (seen in figure 2A-2C) defining a receiving space 5 with a pair of deflectable latches 17 located by two sides of the receiving space 5 and equipped with respective locking heads thereof, comprising: an isolative plug housing 36 forming opposite front face 9 and rear face in a front-to-back direction (see figures 1A-1B), and two opposite side faces (along 82 and 83) in a transverse direction (see figures 1A-1B) perpendicular to the front-to-back direction (see figures 1A-1B); a pair of protrusions (adjacent to 75) formed on the side faces (along 82 and 83), respectively; a plurality of plug contacts 41 retained in the plug housing 36; wherein each locking protrusion (76, see paragraph [0063]) forms opposite guiding face and locking face in said front-to-back direction (see figures 1A-1B)".
However, DROESBEKE fails to provide, teach or suggest: a pair of immovable metal locking pieces located around upon the two opposite side faces of the plug 
Claims 17-19 are dependent on claim 16 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831